Case 6:14-cv-02036-CEM-LRH Document 210 Filed 09/10/19 Page 1 of 2 PageID 2777



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

                              CASE NO.: 6:14-CV-2036-CEM-TBS

 BLUE MOON MARKETING, LLC,

               Plaintiff,

 vs.

 SCOTT R. MATTHEWS, et al.,

               Defendants.                    /

                            RESPONSE TO SHOW CAUSE ORDER

        COMES NOW Winthrop B. Reed, III, attorney for Defendants SUMMER BAY

 RESORTS CROWN CLUB, LLC and PHILIP BREWER, and Intervenor, SUMMER BAY

 SALES AND MARKETING, LC, prior to their dismissal, and in response to the Court’s

 September 5, 2019 Order to Show Cause, states as follows:

        1.     On December 31, 2014, the undersigned moved for special admission for the sole

 purpose of representing Defendants SUMMER BAY RESORTS CROWN CLUB, LLC and

 PHILIP BREWER, and Intervenor, SUMMER BAY SALES AND MARKETING, LC in the

 above-referenced matter [ECF No. 135].

        2.     The undersigned participated in the case through dismissal of Defendants

 SUMMER BAY RESORTS CROWN CLUB, LLC and PHILIP BREWER, and Intervenor,

 SUMMER BAY SALES AND MARKETING, LC, on August 20, 2015 [ECF No. 168].

        3.     In light of that participation and the completion of his involvement for the case in

 which his special admission applied, the undersigned understood his CM/ECF status to be fully

 in compliance with the Court’s procedures.
Case 6:14-cv-02036-CEM-LRH Document 210 Filed 09/10/19 Page 2 of 2 PageID 2778



           4.     Upon receipt of the Court’s Order to Show Cause [ECF No. 207] on September 5,

 2019, indicating non-compliance with the Court’s CM/ECF procedures, the undersigned updated

 his contact information with the Clerk’s Office, which the undersigned was informed resolved

 the issue leading the Order to Show Cause.

           5.     In any event, the undersigned is not presently appearing before this Court in any

 matter.

           WHEREFORE, the undersigned respectfully requests that the Court find him in

 compliance with the Court’s CM/ECF procedures resolving the Court’s Order to Show Cause

 and grant such other and further relief as the Court deems just and proper under the

 circumstances.

                                                      Respectfully submitted:


                                                      /s/ Winthrop B. Reed, III
                                                      Winthrop B. Reed III, by special admission
                                                      LEWIS RICE LLC
                                                      600 Washington Avenue, Suite 2500
                                                      St. Louis, Missouri 63101
                                                      (314) 444-7600
                                                      (314) 612-7617 [Fax]
                                                      wreed@lewisrice.com

                                                      Attorneys for Defendants Summer Bay
                                                      Resorts Crown Club, LLC and Philip
                                                      Brewer and Intervenor Summer Bay Sales
                                                      and Marketing, LC




                                                  2
